Title: To George Washington from Brigadier General Jacob Bayley, 21 September 1778
From: Bayley, Jacob
To: Washington, George


          
            Sir,
            Newbury [Vt.] 21st Septr 1778
          
          I arrived at this Place the 18th Inst. and find that Provisions can be made nearly Equal to what I represented to your Excellency, altho’ I found some Gentlemen were Endeavouring to purchase for Private Use I have not as yet had any advice from Mr Cuyler Commissary for the Northern Department for which reason I send Capt. Young to him that the Purchase might not be delayed Inclosed Your Excellency receives the Journal of Capt. Benja. Sawyer and Capt. Traversie who were sent by Colo: Bedel into Canada since I set out on my Journey to white Plains, which I doubt not the Truth off, I also Inform that about the 6th of this month a Party of about 400 Tories and Indians under the Comand of Colo: Peters (who deserted from this Place) landed at or near Colchester Bay and proceeded about half way to this place from said Bay but by their Spies finding Colo: Bedles Scouts had discovered them, and that our People were prepared for them Retreated Back by Onion River, where they Burnt all the Houses & Embarked It seems the Enemy have it in view to destroy what is on this River but if Colo. Bedels Regt is Continued and a quantity of Powder and Lead is sent to them there will be but little Danger. I am your Excellency’s most Obedient Humble Servant
          
            Jacob Bayley
          
        